391 U.S. 470 (1968)
ROSS
v.
CALIFORNIA.
No. 798, Misc.
Supreme Court of United States.
Decided May 27, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
Thomas C. Lynch, Attorney General of California, William E. James, Assistant Attorney General, and Walter R. Jones, Deputy Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Chapman v. California, 386 U.S. 18, and Anderson v. Nelson, 390 U.S. 523.
MR. JUSTICE BLACK is of the opinion that certiorari should be denied.